NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              OCT 31 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RODNEY DEON HOLLIE,                              No. 10-55331

              Petitioner - Appellant,            D.C. 2:08-cv-02950-JVS-DTB

  v.
                                                 MEMORANDUM*
ANTHONY HEDGPETH, Warden;
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                     Argued and Submitted October 12, 2011
                              Pasadena, California

Before: PREGERSON and D.W. NELSON, Circuit Judges, and LYNN, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for Northern Texas, sitting by designation.
      Petitioner Rodney Deon Hollie (“Hollie”), a California state prisoner,

appeals the district court’s denial of his habeas petition under 28 U.S.C. § 2254.

We have jurisdiction pursuant to 28 U.S.C. § 2253 and we affirm.

      1. Hollie is not entitled to habeas relief on his claim that the state court’s

denial of his motion for a separate jury trial on Counts 1 and 2 (“motion to sever

charges”), violated his constitutional right to due process. Under 28 U.S.C. §

2254(d)(1), a federal court may only grant a state prisoner habeas relief if the state

court’s denial of the prisoner’s claim contravenes “clearly established Federal law,

as determined by the Supreme Court of the United States.” See 28 U.S.C. §

2254(d)(1). The Supreme Court has never held that a trial court’s failure to

provide separate trials on different charges implicates a defendant’s right to due

process. See Collins v. Runnels, 603 F.3d 1127, 1132 (9th Cir. 2010) (rejecting

petitioner’s argument that United States v. Lane, 474 U.S. 438 (1986), provides

“clearly established federal law” governing a state court’s denial of a motion to

sever).1



      1
        Because Hollie does not claim that the state court’s denial of his motion to
sever his charges was based on an erroneous factual finding, Section 2254(d)(2)
does not apply to this claim. See 28 U.S.C. § 2254(d)(2) (permitting habeas relief
when the state court’s rejection of a claim was “based on an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding.”).
                                           2
      2. The state court’s denial of Hollie’s motion to suppress his confession was

not “based on an unreasonable determination of the facts.” 28 U.S.C. § 2254(d)(2).

Hollie has not pointed to an obvious defect in the state court’s fact finding process.

Cf. Taylor v. Maddox, 366 F.3d 992, 1005 (9th Cir. 2004) (finding state court

factual finding unreasonable where state court failed to “consider, or even

acknowledge” the testimony of a key defense witness).



AFFIRMED.




                                          3